Citation Nr: 1503170	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-26 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a respiratory disability (also claimed as asthma) to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension to include as secondary to Agent Orange exposure or the service-connected diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, hypertension, or medication for the service-connected residuals of a shrapnel wound to the right buttock. 

(The claim of entitlement to beneficiary travel reimbursement will be the subject of a separate decision.) 



REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Longston, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had verified active service from March 1967 to December 1968, a portion of which represented service in the Republic of Vietnam, as well as additional service in the United States Army National Guard and United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In January 2010, October 2012, and December 2013 the Board, among other things, remanded the above issues for further development.  

While the appeal was in remand status, the RO granted the claim of service connection for headaches in an October 2011 rating decision.  The issue in controversy has been resolved.  The claim is no longer in appellate status. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded all of the above issues to provide the Veteran with VA examinations for the purpose of determining the nature and etiology of his disabilities.  However, while the post-remand record shows that the Veteran was provided a VA examination in January 2014, the Board does not find the opinions provided by that examiner adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the carpal tunnel syndrome, the examiner's opinion that this disability was not related to military service improperly relied solely on his service treatment records being negative for carpal tunnel syndrome.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  As to the respiratory disability, the examiner's opinion that this disability was not related to the Veteran's presumptive exposure to Agent Orange while on active duty improperly relied on his service treatment records being negative for asthma and asthma not being a recognized presumptive condition associated with Agent Orange exposure.  Id; Also see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).  As to hypertension, the examiner's opinion that this disability was not related to the Veteran's presumptive exposure to Agent Orange while on active duty improperly relied on the fact that hypertension is not a recognized presumptive condition associated with Agent Orange exposure.  See Combee, supra.  As to erectile dysfunction, the examiner did not provide opinions as to whether the Veteran's disability was aggravated by the medication he takes for his service-connected shell fragment wounds, aggravated by his hypertension, and/or aggravated by his service-connected diabetes mellitus as requested in the Remand.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when service-connected disability has aggravated a non-service-connected disorder).

Therefore, another remand to obtain adequate reasons and bases for the questions posed and conclusions reached is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance). 

The record reveals that the Veteran receives ongoing treatment for his many disabilities, but neither his post-June 2010 treatment records from the Birmingham VA Medical Center nor his post-March 2010 treatment records from the Chicago VA Medical Center appear in the claims file.  Therefore, these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associated with the claims file the Veteran's post-June 2010 treatment records from the Birmingham VA Medical Center and his post-March 2010 treatment records from the Chicago VA Medical Center.

2.  After undertaking the above development to the extent possible, obtain an addendum to the January 2014 VA opinion by the same examiner or another qualified examiner.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide answers to the following questions:

(a)  As to carpal tunnel syndrome, is it at least as likely as not that it is due to the Veteran's military service?

(b)  As to the respiratory disability, is it at least as likely as not that it is due to the Veteran's military service including his presumptive exposure to Agent Orange while on active duty?

(c) As to hypertension, is it at least as likely as not that it is due to the Veteran's military service including his presumptive exposure to Agent Orange while on active duty?

(d) As to erectile dysfunction, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by the medication the Veteran takes for his service-connected shell fragment wounds, aggravated by his hypertension, and/or aggravated by his service-connected diabetes mellitus?

In providing the requested opinions, the examiner cannot rely solely on negative evidence as the sole basis for any opinion.

In providing the requested opinions, the examiner cannot rely on the fact that the claimed disability is not a presumptive disorder associated with Agent Orange exposure as the bases for any negative opinions. 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

